COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:             01-20-00082-CV
Trial Court Cause
Number:                   D-1-GN-19-002798
Style:                    Kim Coogan
                          v. Office of the Attorney General
Date motion filed*:       December 4, 2020
Type of motion:           Motion to Withdraw
Party filing motion:      Adam Arthur Biggs
Document to be filed:     N/A

Is appeal accelerated?    YES        NO

Ordered that motion is:

              Granted


Judge’s signature: /s/ Sarah Beth Landau
                          Acting individually         Acting for the Court


Date: December 17, 2020